PER CURIAM.
Henryk and Grace Szwedo appeal the district court’s1 adverse grant of summary *669judgment in their action invoking the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961, et. seq. (RICO). After careful de novo review of the record, we conclude that summary judgment was proper for the reasons stated by the district court. Accordingly, we affirm. See 8th Cir. R. 47B. We also deny all pending motions.

. The HONORABLE WILLIAM R. WILSON, JR., United States District Judge for the Eastern District of Arkansas.